Citation Nr: 0719814	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-21 413	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
meralgia paresthetica of the right thigh prior to February 2, 
2007, and in excess of 30 percent from that date.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran served on active duty from March 1966 to 
February 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In that rating decision, the RO granted service 
connection for meralgia paresthetica of the right thigh and 
assigned a 10 percent rating effective December 27, 2000.  
The veteran's disagreement with the initial rating led to 
this appeal.  In an April 2004 rating decision, the RO 
increased the initial rating to 20 percent effective December 
27, 2000, and the veteran continued his appeal.  The Board 
remanded the case in July 2006, and while the case was in 
remand status, the Appeals Management Center (AMC), in a 
March 2007 rating decision, granted an increased rating to 
30 percent for the veteran's meralgia paresthetica of the 
right thigh effective February 2, 2007.  The case is now 
before the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As noted in the Introduction, this appeal arises from the 
veteran's disagreement with the initial rating for his 
meralgia paresthetica of the right thigh.  In a case such as 
this, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  This means that in its adjudication of the claim, 
the Board must consider entitlement to a rating in excess of 
20 percent for meralgia paresthetica of the right thigh from 
December 27, 2000, to February 1, 2007, and entitlement to a 
rating in excess of 30 percent from February 2, 2007.  

Prior to the Board's July 2006 remand, the veteran sent the 
Board some private medical records and a partial copy of an 
April 2006 rating decision pertaining to issues not on 
appeal, including an increased rating for meralgia 
paresthetica of the left thigh.  Unfortunately, the Board did 
not at that time note that the rating decision referred to 
evidence that is likely pertinent to the issue on appeal, the 
rating for meralgia paresthetica of the right thigh.  In 
particular, it refers to VA treatment records dated from 
November 2004 through March 2006, a January 2005 VA 
electromyography (EMG) study of the right lower extremity, 
and a December 2005 VA examination report.  These and any 
other VA medical records pertinent to the right lower 
extremity and/or the treatment of the veteran's service-
connected diabetes from which the veteran's meralgia 
paresthetica/peripheral neuropathy arises that are dated 
during the appeal period and not currently of record should 
be obtained.  See 38 C.F.R. § 3.159 (2006).  In this regard, 
the Board notes that in a statement dated in February 2003, 
the veteran said that to date he had received no VA medical 
treatment; the request for VA medical records should 
therefore cover the period from February 2003 to the present.  

The Board regrets the additional delay, but the case must be 
REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA medical records pertaining to 
treatment or evaluation of the veteran's 
meralgia paresthetica/peripheral 
neuropathy of the right lower extremity 
and/or his diabetes mellitus dated from 
February 2003 to the present.  

This should include, but not be limited 
to, the report of a January 2005 EMG 
study of the right lower extremity and 
the report of a December 2005 VA 
compensation and pension examination.  

2.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to an 
initial rating in excess of 20 percent 
for meralgia paresthetica of the right 
thigh prior to February 2, 2007, and an 
initial rating in excess of 30 percent 
from that date.  If the benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



